DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed December 15th, 2021 has been entered. Claims 1, 3, 6 and 8-10 are pending. Claims 1, 3 and 6 have been amended and claims 2, 4-5 and 7 have been canceled by the Applicant.
Allowable Subject Matter
Claims 1, 3, 6 and 8-10 are allowed.
Applicant's amendments and arguments filed December 15th, 2021 were fully considered and are convincing.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, the prior art fails to teach or show, alone or in combination, the claimed insulating nozzle comprising a fluororesin mixture which contains a fluororesin and an oxygen generator and in which the oxygen generator is dispersed in the fluororesin, where the oxygen generator is dispersed in an entirety of the insulating molded body, wherein the oxygen generator is an inorganic oxide, and wherein the inorganic oxide is at least any one of manganese dioxide, or cobalt (II, III) oxide.
Regarding claim 3, the prior art fails to teach or show, alone or in combination, the claimed insulating nozzle comprising a fluororesin mixture which contains a fluororesin and an oxygen generator and in which the oxygen generator is dispersed in the fluororesin, where the oxygen generator is dispersed in an entirety of the insulating molded body, where the oxygen generator is an inorganic peroxide, and where the inorganic peroxide is at least any one of sodium peroxide or potassium peroxide.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833